14-4096-cv
    Franklin v. McHugh


     




                            United States Court of Appeals
                                   FOR THE SECOND CIRCUIT 
                                        ______________  

                                         August Term, 2014 

           (Motion Submitted: February 10, 2015          Decided:  October 30, 2015) 

                                       Docket No. 14‐4096‐cv 
                                         ______________  

                                         LUTHER FRANKLIN, 

                                                       Plaintiff‐Appellant, 

                                                –v.–

                     JOHN MCHUGH, SECRETARY OF THE UNITED STATES ARMY, 

                                                    Defendant‐Appellee. 
                                          ______________  

    B  e  f  o  r  e :  

                           KEARSE, LIVINGSTON, and CARNEY, Circuit Judges. 

                                          ______________ 

1          In this action against John McHugh, Secretary of the United States Army, 
2   Luther Franklin seeks to appeal from the August 28, 2014 judgment of the United 
3   States District Court for the Eastern District of New York (Townes, J.) dismissing 
4   his complaint for lack of subject matter jurisdiction.  The Secretary moves to 
5   dismiss the appeal for lack of appellate jurisdiction, contending that Franklin’s 
 1   notice of appeal was untimely filed.  Franklin cross‐moves for leave to correct his 
 2   brief to reflect the date on which he first attempted to file a notice of appeal, or, 
 3   in the alternative, for an order remanding the cause to allow the District Court to 
 4   determine the notice’s timeliness.  We conclude that, because Franklin’s counsel 
 5   did not timely complete the electronic filing process that is established by the 
 6   Eastern District’s Local Rules, the notice of appeal was not timely filed.  We 
 7   therefore GRANT the Secretary’s motion to dismiss, DENY as moot Franklin’s 
 8   cross‐motion, and DISMISS the appeal for lack of appellate jurisdiction.       
 9    
10          APPEAL DISMISSED. 
11                                        ______________ 
12    
13                               Peter J. Tomao, Esq., Garden City, NY, for Appellant  
14                                      Luther Franklin. 
15    
16                               Jolie Apicella, Assistant United States Attorney, for  
17                                      Kelly T. Currie, Acting United States Attorney, 
18                                      Eastern District of New York, Brooklyn, NY, for 
19                                      Appellee John McHugh.  
                                          ______________ 
20                                                 
21   SUSAN L. CARNEY, Circuit Judge:   

22         In this action against John McHugh, Secretary of the United States Army, 

23   Luther Franklin seeks to appeal from the August 28, 2014 judgment of the United 

24   States District Court for the Eastern District of New York (Townes, J.) dismissing 

25   his complaint for lack of subject matter jurisdiction.  The Secretary moves to 

26   dismiss the appeal for lack of appellate jurisdiction, contending that Franklin’s 

27   notice of appeal was untimely filed.  Franklin cross‐moves for leave to correct his 

28   brief on appeal to reflect the date on which he first attempted to file a notice of 


                                               2 
 1   appeal, or, in the alternative, for an order remanding the cause to allow the 

 2   District Court to determine the notice’s timeliness.  We conclude that, because 

 3   Franklin’s counsel did not timely complete the electronic filing process that was 

 4   established by the Eastern District’s Local Rules, the notice of appeal was not 

 5   timely filed.  We therefore GRANT the Secretary’s motion to dismiss, DENY as 

 6   moot Franklin’s cross‐motion, and DISMISS the appeal for lack of appellate 

 7   jurisdiction.     

 8                                       BACKGROUND 

 9          Franklin, a retired Lieutenant Colonel in the United States Army Reserve, 

10   filed his complaint in this action in the United States District Court for the 

11   Eastern District of New York on February 5, 2013, seeking correction of his 

12   military records, a retroactive promotion, and back pay.  On August 28, 2014, the 

13   District Court filed a memorandum and order granting the Secretary’s motion to 

14   dismiss the action for lack of subject matter jurisdiction.  The Clerk’s judgment 

15   was docketed on August 28, 2014, as reflected on the District Court’s electronic 

16   docket sheet.  App. 3‐4.  Because a United States officer was a party to the action, 

17   Franklin had until 60 days after entry of the judgment—until October 27, 2014—

18   to file a notice of appeal.  See Fed. R. App. P. 4(a)(1)(B).      



                                                   3 
 1         On October 23, 2014, according to his declarations in this Court, Franklin’s 

 2   counsel Gary Port attempted to file the related notice of appeal electronically 

 3   through the Case Management/Electronic Case Files (“CM/ECF”) system, the 

 4   federal judiciary’s computerized case management system.1  Port uploaded the 

 5   notice of appeal and other requisite documents to the CM/ECF system on that 

 6   day and paid the required $505 filing fee by accessing www.pay.gov, the federal 

 7   government website for making payments to government agencies.  Also on 

 8   October 23, Port received an email from www.pay.gov transmitting a receipt for 

 9   his payment.   

10         As Port acknowledges, however, the CM/ECF system did not register the 

11   notice of appeal on the court docket on October 23 or, indeed, on any day from 

12   then through October 27.  Rather, on October 28, after Port learned that the 

13   District Court docket sheet (operated through CM/ECF) did not reflect the notice 

     1 As described by the Administrative Office of the U.S. Courts, PACER Service Center: 
     “The Case Management/Electronic Case Files (CM/ECF) system is the Federal 
     Judiciary’s comprehensive case management system for all bankruptcy, district, and 
     appellate courts.  CM/ECF allows courts to accept filings and provides access to filed 
     documents online.  CM/ECF gives access to case files by multiple parties, and offers 
     expanded search and reporting capabilities.  The system also offers the ability to 
     immediately update dockets and download documents and print them directly from 
     the court system.”  Case Management/Electronic Case Files, https://www.pacer.gov/ 
     cmecf/ (last visited October 29, 2015).  CM/ECF has been in use for over a decade.  See 
     N.Y. County Lawyers’ Ass’n, A Recommendation for the Uniformity of Some CM/ECF 
     Protocols, at 2‐3 (June 12, 2006), https://www.nycla.org/siteFiles/Publications/ 
     Publications254_0.pdf.  

                                                 4 
 1   of appeal, his office contacted the Eastern District’s Clerk’s Office.  He states that 

 2   “the [C]lerk’s [O]ffice specifically instructed my office to refile the documents, 

 3   and pay the fee again.”  Port Decl. ¶ 7 (Jan. 9, 2015) (ECF No. 51 at *5) (“Port 

 4   Decl.”).  Port recounts that his office was “assured that the initial receipt of 

 5   October 23, 2014 would stand as proof that we did timely file, but due to issues 

 6   with the ECF system [the notice of appeal] did not get properly docketed.”  Id.  

 7   Port then electronically filed the notice of appeal.  The District Court docket 

 8   reflects its filing on October 28.2  App. 4.  Counsel on appeal states that Franklin 

 9   “filed a timely notice of appeal on October 28, 2014.”  Appellant’s Br. at 3.     

10         On January 5, 2015, the Secretary moved to dismiss the appeal as untimely 

11   filed.3  Franklin cross‐moved for leave to correct his appellate brief by amending 

12   it to assert that the notice of appeal was “filed” on October 23, 2014, or, in the 

13   alternative, for remand to the District Court for that court to determine the date 

14   of the notice’s filing.  In opposition to the Secretary’s motion and in support of 

15   his own, Franklin argues principally that his notice of appeal was timely filed on 

16   October 23, 2014, when he attempted to file it and paid the required fee, 

     2 On October 28, 2014, Franklin also moved for refund of the fee that he had paid on 
     October 23.  The District Court granted that motion.   
              
     3 In addition, the Secretary moved for suspension of the remainder of the briefing 

     schedule pending determination of the motion.  As the appeal has now been fully 
     briefed, the request for suspension of the briefing schedule is denied as moot.  
                                                  5 
 1   notwithstanding that the notice did not appear on the District Court docket until 

 2   he successfully filed it on October 28.   

 3                                       DISCUSSION 

 4         A.  The jurisdictional import of timely filing   

 5         The timely filing of a notice of appeal in a civil case is a prerequisite to the 

 6   appellate court’s jurisdiction.  See Ray Haluch Gravel Co. v. Central Pension Fund, 

 7   134 S. Ct. 773, 779 (2014); Bowles v. Russell, 551 U.S. 205, 214 (2007) (“Bowles”); 

 8   Perez v. AC Roosevelt Food Corp., 744 F.3d 39, 41 (2d Cir. 2013).  As the Supreme 

 9   Court observed in Bowles in 2007, “[T]ime limits for filing a notice of appeal have 

10   been treated as jurisdictional in American law for well over a century.”  551 U.S. 

11   at 209 n.2.  Like other jurisdictional requirements, the timely filing mandate is 

12   not subject to judicially created equitable exceptions, see id. at 214 (observing that 

13   the Supreme Court “has no authority to create equitable exceptions to 

14   jurisdictional requirements”).   

15         Federal Rule of Appellate Procedure 3 (“Appeal as of Right—How Taken”) 

16   directs that the notice of appeal be filed with the district court clerk, and section 

17   2107 of Title 28 of the U.S. Code (“Time for appeal to court of appeals”) and 

18   Federal Rule of Appellate Procedure 4 (“Appeal as of Right—When Taken”) 

19   establish the times within which notices of appeal must be filed.  When—as 

                                                  6 
 1   here—a United States officer, sued in his official capacity, is a party to the 

 2   litigation, the notice of appeal must be filed in the district court within 60 days 

 3   after the court’s entry of judgment.  See 28 U.S.C. § 2107(b)(3); Fed. R. App. P. 

 4   4(a)(1)(B)(iii).   

 5          The Federal Rules of Civil Procedure permit a court to allow for electronic 

 6   filing.  See Fed. R. Civ. P. 5(d)(3) (“A court may, by local rule, allow papers to be 

 7   filed . . . by electronic means . . . .”).  Approximately two hundred federal courts 

 8   now allow or mandate filing by electronic means through the federal judiciary’s 

 9   CM/ECF system.  See, e.g., Local Court CM/ECF Information Links, 

10   https://www.pacer.gov/cmecf/ecfinfo.html (last visited October 29, 2015).   

11          In the Eastern District, electronic filing has been mandatory in counseled 

12   civil cases since 2004.  See In re: Electronic Case Filing, Admin. Order 2004‐08 

13   (E.D.N.Y. June 22, 2004) (“Beginning on August 2, 2004, electronic case filing will 

14   be mandatory for all civil cases other than pro se cases . . . .”).  With respect to the 

15   details of the electronic filing requirements, the Joint Local Civil Rules of the 

16   United States District Courts for the Southern and Eastern Districts of New York 

17   direct “[p]arties serving and filing papers [to] follow the instructions regarding 

18   Electronic Case Filing (ECF) published on the website of each respective Court.”  



                                                7 
 1   E.D.N.Y. & S.D.N.Y. R. 5.2(a).  They confirm that a document filed by electronic 

 2   means in accordance with such instructions will be deemed properly filed.  Id. 

 3          The Eastern District publishes its instructions for electronic filing in that 

 4   court’s CM/ECF User’s Guide, available on its website.  As relevant here, it 

 5   instructs:  

 6        Upon  completion  of  an  electronic  filing  the  last  screen  you  see  is  a 
 7        Notice  [o]f  Electronic  Filing  screen.    This  screen  will  tell  you, 
 8        among  other  things,  the  document  number  assigned  to  your 
 9        document; will contain your electronic file stamp; and, at the bottom 
10        of  the  page,  will  notify  you  that  a  notice  will  be,  or  will  not  be, 
11        electronically mailed to counsel.   
12         
13   cm/ECF User’s Guide, at 8, United States District Court for the Eastern District of 

14   New York (July 14, 2014) (“User’s Guide”), https://www.nyed.uscourts.gov/ 

15   forms/cmecf‐user‐manual. 

16          Although the Eastern District’s instruction could have been more explicit,4 

17   it plainly implies that “an electronic filing” is not “complet[e]” until “the last 

18   screen,” called “Notice of Electronic Filing,” appears on the user’s computer.   



     4 See Electronic Filing Policies and Procedures, United States District Court for the 
     District of Connecticut, at 7 (Oct. 10, 2013), http://ctd.uscourts.gov/ 
     sites/default/files/forms/PPADMIN‐ORDER%20rev%2010.10.13.pdf (“A document filed 
     electronically is deemed filed at the date and time stated on the Notice of Electronic 
     Filing generated from the Court.”); General Order #22: Administrative Procedures for 
     Electronic Case Filing, United States District Court for the Northern District of New 
     York, at 4 (Mar. 1, 2013), http://www.nynd.uscourts.gov/sites/nynd/ files/GO22_0.pdf 
     (“Electronic transmission of a document to the System in accordance with these 
                                                    8 
1    

2          B.     Counsel’s efforts in this case 

3          Here, although Franklin’s counsel undoubtedly intended to file a notice of 

4   appeal electronically on October 23, 2014, his efforts fell short of the mark.  His 

5   account of his attempt to file electronically a notice of appeal on October 23 

6   suggests strongly that counsel simply overlooked the last step of the process: he 

7   appears to have followed the electronic filing process through the fee‐paying 

8   stage only, stopping upon receiving the receipt for payment.  He does not 

9   represent that he proceeded past that point or that he received the critical Notice 


    Administrative Procedures, together with the transmission of a Notice of Electronic 
    Filing from the Court, constitutes filing of the document for all purposes . . . .”); 
    Electronic Case Filing Rules & Instructions, United States District Court for the 
    Southern District of New York, at 6 (June 8, 2015), 
    http://www.nysd.uscourts.gov/ecf/ECF%20Rules%20 Revision%20060815‐
    FINAL%20+%20Addendum.pdf (“[E]lectronic filing of a document in the ECF system 
    consistent with these procedures, together with the transmission of a Notice of 
    Electronic Filing (NEF) from the Court, constitutes filing of the document for all 
    purposes . . . .”);  Administrative Procedures Guide for Electronic Filing, United States 
    District Court for the Western District of New York, at 6 (Apr. 2014), 
    http://www.nywd.uscourts.gov/sites/default/files/ Administrative%20Guide%20‐
    %20amended%20April%202014_2.pdf (“A document shall not be considered filed for 
    purposes of the Federal Rules of Civil and Criminal Procedure until the filing party 
    receives a System generated Notice of Electronic Filing.”); CM/ECF Attorney User 
    Manual, United States District Court for the District of Vermont, at 9 (Nov. 17, 2008), 
    http://www.vtd.uscourts.gov/sites/vtd/files/ECFUserManual.pdf (“Electronic 
    transmission of a document to the ECF system, together with the transmission of a 
    Notice of Electronic Filing (NEF) from the court, constitutes filing of a document . . . .  A 
    document filed electronically shall be deemed filed at the time and date stated on the 
    Notice of Electronic Filing received from the court.”). 
     
                                                  9 
 1   of Electronic Filing screen; and he appears to have failed at the time to notice the 

 2   shortcoming.   

 3         As described in the User’s Guide, only the appearance of the Notice of 

 4   Electronic Filing screen would have confirmed that the notice of appeal was 

 5   actually filed and docketed.  The notice of appeal therefore was not “filed” with 

 6   the Eastern District’s Clerk’s Office on October 23, and our Court is not at liberty 

 7   to treat it as having been filed then.  Rather, the record is plain that the notice 

 8   was filed—untimely—on October 28, 2014.   


 9         Franklin submits no evidence that would permit a different conclusion.  

10   His counsel concedes that “the ECF system did not register on the court docket 

11   the filing” that he attempted on October 23.  Port Decl. ¶ 5 (ECF No. 51 at *5).   

12   Although Franklin presents his receipt for payment of the filing fee dated 

13   October 23, the Eastern District’s Local Rules provide no basis for construing that 

14   payment—made through an external website, and merely an intermediate step in 

15   the filing process—as “delivery” of a notice of appeal to the Clerk’s Office.   

16   Although Port states that “[his] office” had a later conversation with the Clerk’s 

17   Office, and he suggests that the Clerk’s Office indicated to “[his] office” that the 

18   lack of docketing of his October 23 filing was “due to issues with the ECF 

19   system,” (Port Decl. ¶ 7) neither Port’s proffer of that hearsay, conclusory 
                                               10 
 1   statement nor his own characterization of the cause as an ECF system failure 

 2   provides us with a basis for relieving Franklin of the effect of his untimely filing.  

 3   See Bowles, 551 U.S. at 214‐15.  We therefore see no basis for the remand to the 

 4   District Court that Franklin requests in the alternative, and we are compelled to 

 5   conclude that the notice of appeal was not duly delivered to the Clerk’s Office 

 6   and filed until October 28—too late to vest our Court with jurisdiction over this 

 7   appeal.       

 8          We certainly recognize that the implementation and updating from time to 

 9   time of new, multilayered electronic‐filing systems—ones that may vary from 

10   court system to court system—will present challenges for counsel, especially at 

11   early phases of their use.  See generally N.Y. County Lawyers’ Ass’n, A 

12   Recommendation for the Uniformity of Some CM/ECF Protocols (June 12, 2006), 

13   https://www.nycla.org/siteFiles/Publications/Publications254_0.pdf.  But counsel 

14   have long been charged with becoming familiar and complying with the various 

15   local rules of our courts.  The clerk’s offices willingly make themselves available 

16   to answer questions and to assist counsel in meeting deadlines and filing 

17   documents that comport with applicable rules, and the courts offer training 

18   online and off–, and, in some cases, may provide exemptions from complying 

19   with certain technological demands.  And, as observed above, electronic filing 

                                               11 
 1   through the CM/ECF system has been in place in the Eastern District for over a 

 2   decade now.  

 3          This is not to say that there might not be occasions in which a true 

 4   malfunction in the CM/ECF system or in Internet operation prevents or 

 5   somehow distorts a timely electronic filing.  In such an instance, the federal rules 

 6   provide for the vigilant counsel a path to relief in the district courts from the 

 7   otherwise unforgiving deadline that we apply here: Federal Rule of Appellate 

 8   Procedure 4(a)(5)(A) empowers a district court to extend the time to file a notice 

 9   of appeal if “a party so moves no later than 30 days after the time prescribed by 

10   this Rule 4(a) expires” and “shows excusable neglect or good cause.”  Thus, after 

11   Franklin’s counsel learned on October 28 that his October 23 notice of appeal was 

12   not in fact “filed,” he might have moved the District Court, within 30 days after 

13   the appeal deadline, see Fed. R. App. P. 4(a)(5)(A)(i), to extend the time for filing 

14   his notice of appeal.  Absent an extension, however, the rule of Bowles means that 

15   our Court cannot accept Franklin’s notice of appeal as timely.  And the District 

16   Court no longer has authority to alter Franklin’s time to appeal.  See Fed. R. App. 

17   P. 4(a)(5)(C) and 4(a)(6).   

18          We thus conclude that a notice of appeal is not “filed” for purposes of 28 

19   U.S.C. § 2107 and Federal Rule of Appellate Procedure 4 until counsel completes 

                                               12 
 1   the CM/ECF filing process in compliance with the applicable local district court 

 2   rules—here, until a Notice of Electronic Filing screen shows that the notice of 

 3   appeal has been docketed, delivered and therefore “filed” with the Clerk’s 

 4   Office.  Because Franklin did not timely complete the filing process, the 

 5   Secretary’s motion to dismiss the appeal as untimely is granted, and the appeal is 

 6   dismissed for want of jurisdiction.      

 7                                      CONCLUSION 

 8         We have considered all of Franklin’s contentions in support of 

 9   appealability and have found them to be without merit.  For the foregoing 

10   reasons, we GRANT the Secretary’s motion to dismiss the appeal as untimely 

11   and DISMISS the appeal for lack of jurisdiction.  Franklin’s motion to correct his 

12   brief or for an order remanding the cause to the District Court is DENIED as 

13   moot.  




                                                 13